Sutton, J.,
dissenting. A contract of insurance is one of indemnity and not for profit. The insurer was entitléd to subrogation under the principles of equity when it paid the insured the amount of the policy of insurance. This equitable right of subrogation was confirmed and fixed by the terms of the contract of insurance between the parties in this case. The amount of the loss claimed by the insured was greater than the amount of the insurance policy. The right of action of the insured against the Georgia Power Company for the negligent destruction of the property insured was a tort, and a part of this right of action could not be assigned to the insurance company and the other part be retained by the insured. The cause of action could not be split. Therefore, when the insured proceeded against the tort-feasor and settled his claim for $2000, this settled and satisfied the cause of action against the Georgia Power Company in so far as both the insured and the insurer were concerned. The insured is not entitled to a double recovery for the same loss. The insurance company having paid'the insured $2500, the amount of the insurance policy, and the insured having collected $2000 damages from the Georgia Power Company for the negligent destruction of the insured property, I think that the insured was liable to the insurance company for the amount of damage so collected, and am of the opinion that *738the court erred in dismissing tlie plaintiff’s petition on demurrer. Therefore I dissent from the majority opinion of the court in this case.